OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the motion to confirm the arbitration award granted for the reasons stated in the dissenting opinion of Justice Herlihy of that court.
In addition, we would emphasize that the appointment to be made in furtherance of the arbitration award is provisional in nature, and in no way binds the municipality to select a permanent appointee to the position from a statutorily inadequate list (Civil Service Law, §61, subd 1). Therefore, the award cannot be said to violate public policy (see Matter of Sprinzen [Nomberg], 46 NY2d 623).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order reversed, with costs, and the motion to confirm the arbitration award granted in a memorandum.